390 U.S. 340 (1968)
FELTON ET AL.
v.
CITY OF PENSACOLA.
No. 934.
Supreme Court of United States.
Decided March 11, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL OF FLORIDA, FIRST DISTRICT.
Stanley Fleishman, Sam Rosenwein and Hugh W. Gibert for petitioners.
Dave Caton for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment of the District Court of Appeal of Florida, First District, is reversed. Redrup v. New York, 386 U.S. 767.
THE CHIEF JUSTICE would grant the petition and reverse because of the failure of the trial court to adhere to the standard for judging obscenity announced in Roth v. United States, 354 U.S. 476.
MR. JUSTICE HARLAN would affirm the judgment of the state court upon the premises stated in his separate opinion in Roth v. United States, 354 U.S. 476, 496, and his dissenting opinion in Memoirs v. Massachusetts, 383 U.S. 413, 455.